Citation Nr: 0637050	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  03-27 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a combined rating in excess of 50 percent 
for right knee disability.

2.  Entitlement to a rating in excess of 30 percent for left 
knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to January 1946.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2003 
decision of the Waco Department of Veterans Affairs (VA) 
Regional Office (RO).  In November 2005, the Board granted 
the veteran's motion to advance his appeal on the Board's 
docket.  The case was before the Board in December 2005, when 
it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by limitation of flexion and extension, but has 
not resulted in limitation of extension to less than 20 
degrees; subluxation or instability is not shown. 

2.  The veteran's service-connected left knee disability is 
manifested by limitation of flexion and X-ray findings of 
arthritis; there is no ankylosis or limitation of extension; 
subluxation or instability is not shown.


CONCLUSIONS OF LAW

1.  A combined rating in excess of 50 percent is not 
warranted for the veteran's service-connected right knee 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes (Codes) 
5257, 5260, 5261 (2006).  

2.  A rating in excess of 30 percent is not warranted for the 
veteran's service-connected left knee disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.1, 4.7, 4.71a, Codes 5003, 5257, 5260, 5261 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the matters 
being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The record reflects that by January 2003 letter, prior to the 
RO's initial adjudication of these claims in February 2003, 
the appellant was informed of the evidence and information 
necessary to substantiate his claims for increased rating, 
the information required of him to enable VA to obtain 
evidence in support of his claims, the assistance that VA 
would provide to obtain evidence and information in support 
of his claims, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  By 
December 2005 letter, he was informed that he should submit 
any evidence in his possession pertinent to his claims.  He 
has had ample opportunity to respond or supplement the 
record.  In fact, by letter received in December 2005, he 
indicated that he has no additional medical evidence to 
submit.  While the veteran was not given notice regarding 
effective dates of awards, he is not prejudiced by the Board 
proceeding with appellate review of the instant matter 
without such notice, as the decision below does not address 
any effective date questions (and he has not expressed 
disagreement with any effective date assigned).  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).

The Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  The RO has obtained all available medical 
records identified by the appellant.  Accordingly, the Board 
will address the merits of the claims.

Criteria, Factual Background, Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
code(s) for the specific joint(s) involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate code, a 10 percent 
rating is for application for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Code 5003.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  
Moreover, extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, extension limited to 20 degrees 
warrants a 30 percent rating, extension limited to 30 degrees 
warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Code 5261.

In addition, the rating schedule provides for a 10 percent 
rating for slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Code 5257.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); 
VAOPGCPREC 9-98, (August, 1998).  The General Counsel also 
held, more recently, that separate ratings (under Codes 5260 
and 5261) may be assigned for limitations of flexion and 
extension of the same knee.  VAOGCPREC 9-2004 (September, 
2004).

In June 2002 the veteran submitted a claim for increased 
ratings for his service-connected knees, each rated 10 
percent.  

A September 2001 VA examination report notes the veteran's 
complaints of right knee pain, aggravated by prolonged 
standing, prolonged walking and weather changes.  The veteran 
also complained of left knee pain, aggravated by overuse, 
extra walking and weather changes.  Both knees were tender on 
examination.  Range of motion of the right knee was flexion 
to 60 degrees with pain and full extension.  Range of motion 
of the left knee was flexion to 100 degrees with pain and 
full extension.  Lachman's and Mc Murray's tests were 
negative on the left and were unable to be completed on the 
right due to pain.  X-rays revealed osteoarthritis in both 
knees.

VA outpatient treatment records dated from October 2001 to 
June 2002 note the veteran's complaints of intermittent knee 
pain.  An October 2001 treatment record notes findings of 
swelling and edema in the knees.  A June 2002 Treatment 
record notes that the veteran's obesity was contributing to 
his arthritis.  

An August 2002 VA examination report notes the veteran's 
complaints of severe pain in his knees with morning 
stiffness, and occasional edema in the right knee.  He 
reported regular flare-ups, precipitated by abrupt weather 
changes or exposure to colder temperatures.  The veteran used 
a walker at all times for stability.  Examination revealed no 
edema or effusion.  Gait was very slow and unsteady.  No 
ankylosis was noted.  The examiner noted that the veteran was 
morbidly obese.  The examiner was unable to place him on the 
examination table, so range of motion testing was done while 
the veteran was seated.  Range of motion in the right knee 
was from 0 degrees to 95 degrees of flexion; range of motion 
in the left knee was from 0 degrees to 100 degrees of 
flexion.  Range of motion was limited by fat pads of the 
posterior thighs and calves.  The ligaments were stable.  
McMurray's test was negative, as best as could be determined.  
The diagnosis was degenerative joint disease of the knees 
bilaterally, severe and progressive in nature, requiring a 
walker at all times and/or a wheelchair.

An August 2003 VA outpatient treatment record notes the 
veteran's complaint of difficulty walking due to knee pain.  
Crepitus was noted on examination.  

A December 2004 VA examination report notes the veteran's 
complaints of constant pain and limitation of motion in the 
right knee.  The examiner noted that the veteran used a 
wheelchair or walker at home.  The examiner also noted that 
the veteran was fully retired from employment.  Examination 
of the right knee revealed mild, +1 effusion.  Range of 
motion was flexion from 0 to 110 with increasing pain at the 
end of the range of motion, and extension to 0 degrees, also 
on repetitive motion with increased pain.  Medial and lateral 
collateral ligaments appeared to be intact.  Anterior and 
posterior cruciate ligaments appeared to be intact.  
McMurray's test was negative, although the veteran was unable 
to fully flex his leg.  

An April 2005 VA examination report notes the veteran's 
complaints of morning stiffness and pain in his left knee.  
The examiner noted that the veteran had no history of flare-
ups, as the veteran was essentially wheelchair bound.  It was 
noted that the veteran was at least 150 pounds overweight and 
was able to walk only a short distance unassisted.  
Examination of the left knee revealed range motion from 0 
degrees of extension to 95 degrees of flexion; gross obesity 
of the thighs and calves prevented any further flexion.  
Repetitive movement not under load did not increase the 
veteran's pain; under load, pain increased and the veteran 
reported a grinding sensation.  Slight medial and lateral 
laxity was noted, although an accurate assessment was 
difficult because of the size of the veteran.  Cruciate 
ligaments were stable.  McMurray's test appeared to be 
negative, but full flexion could not be obtained for an 
accurate test.  The diagnosis was osteoarthritis.  The 
examiner noted that the veteran has multiple other medical 
problems which precluded any form of vigorous physical 
activity.  

A December 2005 VA examination report notes that the 
veteran's claims file was available and reviewed in 
conjunction with the examination.  The veteran complained of 
pain, stiffness and weakness.  The veteran was unable to 
stand for more than a few minutes or walk more than a few 
yards.  He used a cane or a walker to walk.  The veteran had 
severe flare-ups every one to two months which lasted one to 
two days.  Examination of both knees revealed no instability, 
giving way, dislocation, subluxation, or locking.  
Examination of the right knee revealed: flexion from 0 
degrees to 30 degrees of flexion, with pain from 20 degrees 
to 30 degrees and limitation of flexion to 25 degrees on 
repetitive use; and extension from 0 degrees to -15 degrees, 
with limitation of extension to -20 degrees on repetitive 
use.  Examination of the left knee revealed: flexion from 0 
degrees to 30 degrees of flexion, with pain from 20 degrees 
to 30 degrees and limitation of flexion to 25 degrees on 
repetitive use; and extension to 0 degrees with pain at 0 
degrees, and with no additional limitation of extension on 
repetitive use.  No joint ankylosis was noted.  

By rating decision dated in June 2006, the RO granted an 
increased, 30 percent rating for the veteran's service-
connected left knee osteoarthritis, effective June 25, 2002.  
The RO also assigned separate ratings for limitation of 
flexion and limitation of extension for the veteran's 
service-connected right knee disability, assigning a 30 
percent rating for limitation of flexion and assigning a 30 
percent for rating for limitation of extension, for a 
combined rating of 50 percent, effective June 25, 2002.  
Thereafter, the veteran continued his appeal.

Based on a review of the evidence of record, the Board 
concludes that the veteran is not entitled to an increased 
rating for either his right or left knee disabilities.

The left knee disability is currently rated 30 percent.  
Inasmuch as 30 percent is the maximum rating under Code 5260, 
any further increase would have to be predicated on the 
assignment of a rating for instability and/or limitation of 
extension.  

While the veteran complains of left knee pain, stiffness and 
weakness, and slight medial and lateral laxity was noted on 
VA examination in April 2005, the Board notes that the April 
2005 VA examiner stated that an accurate assessment of this 
laxity was difficult because of the size of the veteran.  
Furthermore, cruciate ligaments were stable and McMurray's 
test appeared to be negative in April 2005.  Moreover, no 
objective evidence of instability was found on VA 
examinations in September 2001, August 2002 and December 
2005.  Accordingly, the left knee disability does not warrant 
a separate compensable rating under Code 5257.

Furthermore, VA examination reports from 2001 to 2005 show 
that there was full (0 degrees) extension of the veteran's 
left knee.  In December 2005, a VA examiner reported there 
would be no additional limitation of extension on repetitive 
use.  Therefore, a separate compensable rating under Code 
5261 is not warranted.  

In light of the foregoing, a rating in excess of 30 percent 
is not warranted for the veteran's service-connected left 
knee disability. 

The veteran's service-connected right knee disability is 
currently rated 50 percent combined, based on a formulation 
of (a maximum) 30 percent rating under Code 5260 for 
limitation of flexion, combined with a 30 percent rating 
under Code 5261 for limitation of extension.  

Inasmuch as 30 percent is the maximum rating under Code 5260, 
any further increase in the combined rating would have to be 
predicated on a rating assigned for limitation of extension 
or for instability.  VA examination reports show that the 
veteran has full (0 degrees) extension of the right knee, 
except for one occasion in December 2005, when extension was 
limited to 15 degrees of extension.  The examiner stated that 
on repetitive use, extension would be limited to 20 degrees 
(and the current rating was assigned based on the December 
2005 finding, as a 20 degree limitation of extension warrants 
a 30 percent rating).  See Code 5261.  Examination reports 
note there is no objective evidence of right knee 
instability.  Therefore, a rating in excess of 30 percent for 
extension limitation is not warranted, and a separate 
compensable rating under Code 5257 is also not warranted.  

No formulation of rating criteria provides a basis for a 
higher rating for disability of either knee.  The 
preponderance of the evidence is against these claims.  


ORDER

A combined rating in excess of 50 percent for right knee 
disability is denied.

A rating in excess of 30 percent for left knee osteoarthritis 
is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


